Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Cynthia Dashiell (Reg#58,744) on 11/29/2021.
Please amend the claims as follows:
Claim 23
The wireless charging unit according to claim [[23]] 22, wherein the control unit includes a detector electrically coupled to the first comparator and the second comparator, wherein the detector is configured to generate the first control signal when the change in the first voltage level is greater than the first threshold level.

	Claim 24
	The wireless charging unit according to claim [[24]] 22, wherein the control unit includes a detector electrically coupled to the first comparator and the second comparator, wherein the detector is configured to generate the second control signal when the change in the second voltage level is greater than the second threshold level.
Reasons for Allowance
Claims 1-13, 19-20 and 22-27 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 19 and 25, the prior art does not disclose “…a control unit coupled to the transmitting unit and the driver unit, the control configured to: detect a first receiver device operating at the first frequency based on a change in a first voltage measured at a first junction between the first coil and the first capacitor, wherein the change in the first voltage is compared with a first threshold value; and detect a second receiver device operating at the second frequency based on a change in a second voltage measured at a second junction between the second coil and the second capacitor , wherein the change in the second voltage is compared with a second threshold value.” in combination with the remaining limitations of independent claims 1, 19 and 25. Dependent claims 2-13, 20, 22-24 and 26-27 are also allowed.

The examiner found LEE et al. (US 2018/0301933 A1, hereinafter LEE) and BAE et al. (US 2018/0294681 A1, hereinafter BAE) to be the closest prior art of record.
LEE discloses a wireless charging device comprising a control unit coupled to a driver unit and a transmitting unit, the driver unit generates a first AC voltage having a first frequency and a second AC voltage having a second frequency and generates detection signals at different frequencies to determine the presence of receiving devices in the vicinity.  BAE discloses a wireless charger comprising a first coil connected to a first capacitor and a second coil connected to a second capacitor. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859